This appeal was filed July 14, 1925, and briefs have been filed in support of the appeal.
The plaintiff in error was charged with the crime of murder and convicted, and his punishment was fixed at life in the penitentiary at hard labor. Under the rules of this court, where an appeal is not supported by briefs, it is assumed that the appeal has been abandoned or is without merit. This court has examined the record and finds that the information sufficiently charges the offense, that the evidence supports the charge, that the instructions of the court were reasonably fair to plaintiff in error, that there were no errors in the introduction of the testimony prejudicial to the rights of the plaintiff in error, and that the plaintiff was accorded a fair and impartial trial.
The judgment of the trial court is affirmed.
DOYLE, P.J., and EDWARDS, J., concur. *Page 409